Dianne C. Kerns, Trustee
Office of Chapter 13 Bankruptcy
31 N. 6th Avenue
#105-152
Tucson, AZ 85701-5701
Telephone (520) 544-9094

                              IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF ARIZONA


IN RE:                                                    )           CHAPTER 13 PROCEEDINGS
                                                          )
ADAM CODY CAHOON                                          )           CASE NO.: 20-bk-12634-BMW
STEPHANIE ANN CAHOON                                      )
                                                          )           NOTICE OF LODGING STIPULATED
                                                          )           ORDER CONFIRMING THE
                                                          )           CHAPTER 13 PLAN
                                          DEBTORS

         Dianne C. Kerns, the Trustee in the above -captioned estate, hereby gives notice that a Stipulated Order
Confirming the Chapter 13 plan has been lodged in compliance with Local Rules of Bankruptcy Procedure Rule
2084-13(c).




Dated: 4/15/2021                                               /s/ Dianne C. Kerns 011557
                                                               Dianne C. Kerns, Esq.
                                                               Chapter 13 Trustee


Copy of the foregoing lodged electronically with U.S.
Bankruptcy Court, mailed and or electronically noticed
this: April 15, 2021 to:

WAYNE MORTENSEN!
MORTENSEN LAW OFFICES PLLC
1901 E UNIVERSITY DR #360
MESA, AZ 85203


Submitted by: Dawn Hoffman




   Case 4:20-bk-12634-BMW              Doc 25 Filed 04/15/21 Entered 04/15/21 10:58:42                     Desc
                                       Main Document    Page 1 of 1
